Citation Nr: 0723092	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-20 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a left foot 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a bilateral thigh 
disability.

5.  Entitlement to service connection for a bilateral hip 
disability.

6.  Entitlement to service connection for an upper 
respiratory disability.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for kidney stones.

9.  Entitlement to service connection for a left ankle 
disability.

10.  Entitlement to service connection for a bilateral stress 
fracture of the tibia and fibula.

11.  Entitlement to service connection for a back disability.

12.  Entitlement to service connection for a neuropsychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from February 7, 
2003 to July 10, 2003.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the RO.  

The issues of entitlement to service connection for kidney 
stones, a left ankle disability, a bilateral stress fracture 
of the tibia and fibula, a back disability, and a 
neuropsychiatric disorder are being remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
in Washington, D.C.




FINDINGS OF FACT

1.  The veteran currently is not shown to have a right foot 
disability due to an event or incident of his period of 
military service.  

2.  The veteran currently is not shown to have a left foot 
disability due to an event or incident of his period of 
military service.  

3.  The veteran currently is not shown to have a right ankle 
disability due to an event or incident of his period of 
military service.  

4.  The veteran currently is not shown to have a bilateral 
thigh disability due to an event or incident of his period of 
military service.  

5.  The veteran currently is not shown to have a bilateral 
hip disability due to an event or incident of his period of 
military service.  

6.  The veteran currently is not shown to have an upper 
respiratory disability due to an event or incident of his 
period of military service.  

7.  The veteran currently is not shown to have headaches due 
to an event or incident of his period of military service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a right foot disability due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  

2.  The veteran does not have a left foot disability due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  

3.  The veteran does not have a right ankle disability due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  

4.  The veteran does not have a bilateral thigh disability 
due to disease or injury that was incurred in or aggravated 
by active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).  

5.  The veteran does not have a bilateral hip disability due 
to disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  

6.  The veteran does not have an upper respiratory disability 
due to disease or injury that was incurred in or aggravated 
by active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).  

7.  The veteran does not have headaches due to disease or 
injury that was incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In September 2003, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if a 
claim for service connection was granted.  However, for those 
claims being denied, no new disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although a nexus opinion was not obtained with respect to the 
issues decided herein, the Board would note that none is 
needed.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of the above conditions have been met, as 
will be discussed, a VA examination is not necessary with 
regard to the service connection issues addressed below. 

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Analysis

A review of the veteran's service medical records reveals 
that he had a cold in February and in March 2003; an upper 
respiratory infection and headaches were noted in March 2003.  
He complained in May 2003 about his feet, and he complained 
in June 2003 of problems with his hips, left ankle, and left 
foot.  Tonsillitis was reported in June 2003, and bronchitis 
was also diagnosed.

The Board notes, however, that there is no post-service 
medical evidence of a chronic disability of either foot, 
either thigh, either hip, the right ankle, or the upper 
respiratory tract.  In fact, x-rays of the feet and right 
ankle were normal in August 2003.

As there is no current medical evidence of headaches or 
disability of either foot, either thigh, either hip, the 
right ankle, or the upper respiratory tract, there cannot be 
competent evidence showing a nexus between any of these 
disabilities and any event or incident of military service.  

With respect to the veteran's claim for service connection 
for headaches, the Board would note that the veteran said in 
September 2003 that he had been hit in the jaw approximately 
two and a half months earlier, with resultant jaw pain and 
headaches.  However, there is no evidence in the service 
records that this incident occurred in service and no nexus 
opinion linking it to service.  Consequently, the Board finds 
that the veteran's current headaches are not due to service.

As not all of the elements of Hickson are shown, service 
connection must be denied for headaches, a disability of 
either foot, a disability of either thigh, a disability of 
either hip, a disability of the right ankle, and a disability 
of the upper respiratory tract.  

The Board acknowledges the written statements on file from 
and on behalf of the veteran in support of his claims.  
However, questions of medical diagnosis or causation require 
the specialized knowledge and experience of a trained 
physician.  A layperson is not competent to make a 
determination that a particular disability is the result of 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In summary, because the preponderance of the evidence is 
against the veteran's service connection claims addressed 
above, the doctrine of reasonable doubt is not for 
application in this case.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Service connection for a right foot disability is denied.

Service connection for a left foot disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a bilateral thigh disability is 
denied.

Service connection for a bilateral hip disability is denied.

Service connection for an upper respiratory disability is 
denied.

Service connection for headaches is denied.


REMAND

The veteran's service medical records reveal a finding of 
probable bilateral nephrolithiasis in May 2003, and there is 
a diagnosis in November 2003 of bilateral nephrolithiasis.  
However, there is no subsequent medical reference to kidney 
stones.

During service, the veteran complained of left ankle pain in 
March and May 2003, and ligament strain was diagnosed in May 
2003.  When examined by J.F.D., M.D., in May 2005, there was 
pain on deep palpation over the left calcaneus, possibly 
indicative of a calcaneal spur.  Dr. D. also noted that the 
veteran's left ankle complaints could be the after effect of 
his stress fractures, resulting in an antalgic gait.  
Consequently, there is a question whether the veteran 
currently has a left ankle disability that is related to 
service.

Although a February 2003 bone scan was reported to show a 
stress fracture of the tibias, a bone scan in June 2003 did 
not show a stress fracture.  According to a June 2005 medical 
report from Dr. D., the veteran had probable arthrosis 
involving both knees that was generated by two stress 
fractures that occurred in 2003.  However, Dr. D. goes on to 
diagnose bilateral knee internal derangement and/or 
patellofemoral chondritis and fibromyalgia.  Based on the 
medical evidence of record, the Board finds that it is 
unclear whether the veteran has a current disability due to 
bilateral stress fractures of the tibia and fibula that 
occurred in service.  

The veteran complained in service in May 2003 of low back 
pain.  There are also complaints of low back pain after 
service discharge.  Dr. D. found lumbar muscle spasm in May 
2005 and noted that the veteran's low back and neck 
complaints were consistent with fibromyalgia.  However, there 
is no nexus opinion on file on whether the veteran currently 
has a back disability due to service.

With respect to the claim for service connection for a 
neuropsychiatric disorder, the Board notes that while there 
were no complaints or findings of a neuropsychiatric disorder 
in service, the initial notation of a psychiatric problem was 
on August 20, 2003, about a month after service discharge.  
At this point, the diagnoses were rule out major depressive 
disorder, rule out adjustment disorder with depressed mood, 
and rule out mood disorder due to general medical condition 
with depressed features.  A major depressive disorder was 
diagnosed in October 2003.  Although it was noted by J.F.D., 
M.D., in June 2005, that the veteran had had depression and 
anxiety over the past 3-4 months that compounded his 
orthopedic problems, Dr. D. did not say whether or not the 
depression or anxiety was service related.  With findings of 
depression within the first post-service year, and a medical 
opinion linking depression to orthopedic problems (which may 
or may not prove to be service-connected), the question 
remains as to whether or not the veteran has a 
neuropsychiatric problem related to service or to a service-
connected condition.  The matter of entitlement to service 
connection for a neuropsychiatric disorder must be held in 
abeyance pending the outcome of the claims for service 
connection for orthopedic problems.  The Board finds that the 
veteran's orthopedic claims are inextricably intertwined with 
the claim regarding neuropsychiatric problem, and therefore 
both will be addressed together.  Harris v. Derwinski, 1. 
Vet. App. 180 (1991).   

VA has the authority to schedule an examination when such is 
deemed to be necessary, and the veteran has an obligation to 
report for that examination.  38 C.F.R. § 3.326 (2006).  

An examination will be requested whenever VA determines, as 
in this case, that there is a need to verify the nature or 
etiology of a disability.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  See also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (noting that when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  


Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should take appropriate steps 
to contact the veteran and ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for a 
kidney disorder, a knee disorder, a left 
ankle disability, a back condition, or a 
neuropsychiatric disorder since June 
2005, which is the date of the most 
recent medical evidence on file.  After 
securing any appropriate consent from the 
veteran, VA must obtain any such 
treatment records that have not 
previously been associated with the 
veteran's VA claims file.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran of this and 
request him to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the AOJ.  

2.  Then, the veteran should be afforded 
a VA examination to determine the current 
nature and likely etiology of the claimed 
bilateral stress fracture of the tibia 
and fibula, left ankle disorder, and back 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies, 
including a bone scan, must be 
accomplished.  Based on his/her review of 
the case, the examiner should provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that any current residuals of a bilateral 
stress fracture of the tibia and fibula, 
any current left ankle disorder, or any 
current back disability is causally 
related to an injury or other incident of 
the veteran's military service.  The 
report prepared must be typed.  

3.  The veteran should be afforded a 
neuropsychiatric examination with the 
goal of obtaining an opinion (with 
complete rationale) as to whether the 
veteran has a neuropsychiatric disorder, 
and if so, whether such disorder is at 
least as likely as not due to or 
aggravated by service or a service-
connected (possibly orthopedic) 
disorder.  As with all examinations, the 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.

4.  The veteran should also be afforded 
a VA examination to determine the nature 
and likely etiology of any current 
kidney disorder, to include kidney 
stones.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies, including 
x-rays, must be accomplished.  Based on 
his/her review of the case, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current disorder of the kidney is 
causally related to an injury or other 
incident of the veteran's military 
service.  The report prepared must be 
typed.  

5.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for either of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

6.  Following completion of all indicated 
development, the AOJ must readjudicate 
the veteran's claims for service 
connection for kidney stones, a left 
ankle disorder, stress fractures of both 
tibia and fibula, and a back disability, 
based on all relevant evidence on file.  
Thereafter, the AOJ should adjudicate the 
claim for service connection for a 
neuropsychiatric disorder, including as 
due to any service-connected orthopedic 
problem.  If any issue continues to be 
denied, the AOJ must provide the veteran 
and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

	(CONTINUED ON NEXT PAGE)





Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



_____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


